UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1328


ROMODAN BEKIT ESMAEL,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 9, 2012                 Decided:   October 16, 2012


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Garfield, GARFIELD LAW GROUP, LLP, Washington, D.C., for
Petitioner.     Stuart F. Delery, Acting Assistant Attorney
General, Shelley R. Goad, Assistant Director, Kristin A. Moresi,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Romodan Bekit Esmael, a native and citizen of Eritrea,

petitions     for     review   of   the      Board   of    Immigration           Appeals’

(“Board’s”)     order     dismissing      his    appeal        of    the    immigration

judge’s (“IJ’s”) order denying Esmael’s affirmative application

for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”).               We have thoroughly examined

the record and deny the petition for review.

              When assessing an alien’s petition for review, we must

uphold the Board’s determination that an alien is not eligible

for   asylum     or     withholding     of      removal        unless      the     Board’s

determination is “‘manifestly contrary to [the] law and an abuse

of discretion.’”         Mirisawo v. Holder, 599 F.3d 391, 396 (4th

Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).                                Legal

questions determined by the Board are reviewed de novo, see Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008), while

the   Board’s       factual    findings       “are      conclusive         unless        any

reasonable adjudicator would be compelled to conclude to the

contrary.”          8    U.S.C.     §     1252(b)(4)(B)             (2006);      Crespin-

Valladares v. Holder, 632 F.3d 117, 124 (4th Cir. 2011).                                  In

other words, the Board’s determination regarding eligibility for

asylum   or    withholding     of   removal      will     be    affirmed      if    it    is

supported by substantial evidence on the record considered as a

whole.   INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

                                          2
               The Immigration and Nationality Act (“INA”) authorizes

the     Attorney             General     to    confer          asylum     on    any   refugee.

8 U.S.C.A. § 1158(a) (West 2005 & Supp. 2012).                                  It defines a

refugee as a person unwilling or unable to return to his native

country      “because           of     persecution       or     a    well-founded     fear    of

persecution             on     account        of       race,        religion,     nationality,

membership in a particular social group, or political opinion.”

8   U.S.C.     §    1101(a)(42)(A)             (2006).          An    applicant    for   asylum

“bear[s] the burden of proving eligibility for asylum” based on

refugee status.               Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006); see 8 C.F.R. § 1208.13(a) (2011).

               We have reviewed the record and the Board’s opinion,

and we conclude that the Board’s determination is without legal

error    and       is    supported        by    substantial           evidence.       While   we

appreciate the apparent sincerity of Esmael’s fears of future

persecution,        we        are    constrained        to     conclude    that    the   record

would not compel every reasonable adjudicator to find Esmael’s

apprehensions well-founded.                    See Crespin-Valladares, 632 F.3d at

124.     Because it is not our task to weigh the evidence anew or

to substitute our judgment for that of the Board, we must defer

to the Board’s dismissal of Esmael’s application for asylum and

withholding of removal.                  Ngarurih v. Ashcroft, 371 F.3d 182, 190

(4th Cir. 2004); Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir.

2004).     We likewise conclude that the Board did not reversibly

                                                   3
err in denying Esmael protection under the CAT.              See Lin-Jian v.

Gonzales, 489 F.3d 182, 193 (4th Cir. 2007).               Finally, we note

that the Board did not abuse its discretion in denying Esmael’s

motion to remand, given Esmael’s failure to demonstrate that he

could not have submitted the proferred evidence prior to the

hearing before the IJ.      See Hussain v. Gonzales, 477 F.3d 153,

155 (4th Cir. 2007) (noting standard of review).

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      4